Citation Nr: 1639847	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to September 7, 2011.

2. Entitlement to an effective date prior to September 7, 2011, for the award of basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued a 50 percent evaluation for PTSD.  The Veteran perfected an appeal, and in August 2011, the Board remanded the matter for further development, including a VA examination.  During the pendency of the remand, the RO, in a December 2011 rating decision, granted an increased evaluation for PTSD to 100 percent, effective September 7, 2011, and granted basic eligibility to Dependent's Educational Assistance, also effective September 7, 2011.  

In October 2014, the appeal was returned to the Board, at which time it issued a remand so that the Veteran could be issued a supplemental statement of the case.  That development was accomplished in December 2014, and the matter has since been appropriately returned to the Board for further appellate review.  


FINDINGS OF FACT

1. Prior to September 7, 2011, the Veteran's PTSD was manifested by symptomatology resulting in social and occupational impairment with reduced reliability and productivity.  

2. Since the first date that the Veteran's combined evaluation for compensation reached 100 percent is September 7, 2011, that is also the earliest effective date for entitlement to Dependents' Educational Assistance benefits.



CONCLUSIONS OF LAW

1. Prior to September 7, 2011, the criteria for a rating higher than 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for an effective earlier than September 7, 2011, for the award of eligibility to Dependents' Educational Assistance benefits have not been met. 38 U.S.C.A. §§ 1155, 3501, 3510, 5110 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in March 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Concerning the claim for an earlier effective date for the award of eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).  In this case, eligibility has already been established and the only issue on appeal is the date that the Veteran first became eligible under the applicable law.  As the date that the Veteran's combined evaluation for compensation reached 100 percent is not a matter for interpretation, the VCAA is therefore inapplicable to that claim.  

II. Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran's claim for an increased disability rating for PTSD was received by the RO on March 2, 2009.  At that time, his PTSD was evaluated as 50 percent disabling.  As discussed above, a December 2011 rating decision granted an increased evaluation for PTSD to 100 percent, effective September 7, 2011.  Accordingly, the question before the Board is whether the Veteran is entitled to a rating in excess of 50 percent for PTSD between March 2, 2009, and September 7, 2011.  The Board finds that he is not.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015), which provides the rating criteria for mental health disorders. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)."  A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is denied as : "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 71-80 is defined as: "[i]f symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  Id. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's increased rating claim was originally certified to the Board on November 18, 2014, the DSM-5 is applicable to this case. However, according to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.   As the period of time in question in this appeal pre-dates the adoption of the DSM-5, the Board must continue to consider the criteria contained in the DSM-IV.  Therefore, in reviewing the evidence of record, the Board will consider the assigned GAF scores that date prior to August 2014; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The evidence of record reflects that in March 2009, the Veteran was afforded a VA examination on connection with his claim.  At that time, he reported ongoing depressive symptoms, with sleep disturbances, decreased interest, some periods of guilt, decreased energy and concentration.  At that time, the Veteran was married to his wife of 39 years.  He also had 3 adult children and 5 grandchildren.  He reported few leisure activities.  He appeared clean and neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was spontaneous, clear and coherent.  His attitude was cooperative, friendly, relaxed and attentive.  Affect was appropriate; mood was dysphoric.  Attention was intact; orientation was intact to person, place and time.  Thought process and content were unremarkable.  No delusions or hallucinations were reported.  He had good judgment and insight.  The Veteran denied suicidal and homicidal ideation.  Impulse control was good.  Memory, remote, recent and immediate, were all normal.  Primary symptoms were reported as sleep disturbances, intrusive recollections, avoidance of talking or thinking about combat and war movies.  Social isolation had increased.  The Veteran reported being employed.  A GAF score of 50 was assigned, indicating serious symptoms.  

A private psychological report dated May 13, 2010, noted that the Veteran presented as appropriately dressed and satisfactorily groomed and clean.  Rapport was almost instantly generated and maintained throughout the fairly lengthy evaluation.  The Veteran reported living with his wife, with whom he had a positive relationship.  He reported poor sleep with nightmares at least once a week with initial and medial insomnia, resulting in constant fatigue.  He reported being reclusive.  He did not report having any friends or being a part of any clubs or fraternities, although he did attend church.  He reported memory issues.  Conversation was within fair limits.  He did not have any loose associations and he was not tangential.  Verbal communications on the whole were within normal limits, with the exception of low volume of voice.  Affect and mood were anxious and the private examiner noted fidgeting, such as playing with a coffee cup to the point of it becoming almost obsessive in nature.  Mental content was focused on his experiences in Vietnam, but did not exhibit paranoia.  The Veteran stated that he had never experienced any delusions or hallucinations. Cognition was slow.  Immediate recall was poor.  Insight and judgment were within reasonable limits.  GAF score was 43/48, indicating serious symptoms.  (See VBMS, Medical Treatment Records, Non-Government Facility, 8/27/2010).

The Veteran's VA treatment records also report ongoing treatment for PTSD during the time period in question.  For example, a January 2009 VA mental health outpatient note indicated that the Veteran was "down" with flashbacks and nightmares affecting him between July and August 2008.  He denied suicidal or homicidal ideation.  He reported good relationships with his family.  The examiner noted that his PTSD appeared to be minimally to moderately decreasing in severity.  (See VBMS, Capri, 12/8/2014, p. 314).  

A March 4, 2009, outpatient note indicated no suicidal or homicidal ideation.  No hopelessness was noted.  The Veteran was found to be engaging in isolating behavior less frequently.  He did report some concentration and attention issues, as well as sleep disturbances.  GAF was 55, indicating moderate symptoms. (See VBMS, Capri, 12/8/2014, p. 305).  

A June 2009 PTSD clinic note indicated that his job as a funeral director was slow, but that his second job as a veteran's service officer was going very well, and that he was able to work well with other veterans and their families.  He denied suicidal or homicidal ideation.  He reported socializing more.  He reported a good, if not better, relationship with his wife and family.  Sleep and appetite were food.  The examiner noted that his PTSD seemed to be decreasing in severity.  GAF was 65, indicating some mild symptoms.  (See VBMS, Capri, 12/8/2014, p. 281).  

A September 2009 outpatient note indicated increased short-term memory issues.  He also reported having increased anxiety and depression due to a stressful incident at work reminding him of one of his in-service stressors.  GAF was 55, indicating moderate symptoms. (See VBMS, Medical Treatment Records, Government Facility, 8/19/2009, p. 7).  

An October 2009 outpatient note reported sleep and anxiety issues with not a lot of social activities attempted.  He reported a good ongoing relationship with his wife and children, and ongoing employment.  He was alert and attentive.  Attitude was cooperative.  Speech was normal.  Affect was congruent with his mood.  Thought process was normal and coherent.  He denied suicidal or homicidal ideation.  (See VBMS, Capri, 12/8/2014, p. 277).  

A February 2010 outpatient note indicated that the Veteran appeared early for his appointment with good grooming and hygiene.  Motor behavior was normal.  Eye contact was good; facial expression sad.  Attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought process was logical and goal-directed.  Thought content was relevant and insight was good.  GAF was 61, indicating some mild symptoms. (See VBMS, Capri, 12/8/2014, p. 271).  

Psychology notes from March and May 2010 showed mild anxiety and no suicidal or homicidal ideation.  The Veteran reported continued employment.  GAF was 69, indicating GAF was 69, indicating some mild symptoms. (See VBMS, Capri, 12/8/2014, pp. 259, 263).  

A psychiatry note dated July 19, 2010, reported that the Veteran was sleeping well and denied depression.  He reported continued employment with some memory problems.  Family relationships were good.  Hygiene was good. Motor function and behavior was good.  He presented as cooperative with appropriate affect.  Speech was relevant, thought process was logical.  Insight was adequate.  GAF was 73, indicating that if symptoms exist, they are transient and expectable reactions to psychosocial stressors. (See VBMS, Capri, 12/8/2014, p. 249).  

A September 20, 2010 psychiatrists note indicated that the Veteran was experiencing more depression and nightmares.  General appearance was good.  Motor behavior was slow.  Eye contact was good.  Attitude was cooperative.  Mood was depressed and affect constricted.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  GAF was 53, indicating moderate symptoms. (See VBMS, Medical Treatment Records, Government Facility, 10/18/2010, p. 1).  

A mental health note dated November 1, 2010, indicated cooperative attitude and good hygiene.  Mood was neutral.  Affect was constricted.  Thought processes were logical and goal directed.  There was no indication of suicidal or homicidal ideation or intent.  GAF was 55, indicating moderate symptoms. (See VBMS, Capri, 12/8/2014, p. 230).   

A July 13, 2011, mental health physician's note reported a moderate to severe level of stress, although the Veteran denied suicidal ideation.  He was unable to do full time work at that time.  Grooming and hygiene were good.  Behavior was hypervigilant/guarded.  Eye contact was good.  Attitude was cooperative.  Mood was anxious; affect congruent.  Speech was relevant and spontaneous.  Insight was fair.  Long-term memory issues were noted.  GAF was 55, indicating moderate symptoms. (See VBMS, Capri, 12/8/2014, p. 170).   

On September 7, 2011, the Veteran presented for a VA examination, which was the basis for a grant of 100 percent for PTSD.  Subsequent VA treatment records indicate that the Veteran has since been employed, part time, as a veterans' service officer.  (See, e.g., VBMS, Capri, 12/8/2014, p. 141).   

In light of the above, and inconsideration of all evidence of record, the Board finds that the Veteran's PTSD has  appropriately rated as 50 percent disabling prior to September 7, 2011.  

In light of the above, the Board finds that the Veteran's PTSD has been appropriately rated as 50 percent disabling from November 17, 2004.  The evidence of record reflects that the Veteran's PTSD had manifested with symptoms such as depression, anxiety, disturbances of mood, and memory loss.   While the GAF scores have indicated moderate to severe symptoms at times, the Board finds those be less probative of the severity of his PTSD than the actual reports of his symptomatology described throughout his extensive medical records.  Particularly, the Veteran has not been shown to have the type of serious symptoms anticipated by such low GAF scores, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting.  Neither has he shown severe social or occupational impairment.  Rather, he has generally been shown to behave appropriately.  Particularly, he maintained full-time employment until March 2011, and has maintained part-time employment as a veteran's service officer since that time.  Further, he has maintained a positive relationship with all of his family members.  All in all, his symptoms have generally resulted in reduced reliability and productivity.

When making a determination with regard to a 70 percent rating, the Board must first consider the Veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9411.  In this case, the Board finds that the evidence does not more nearly approximate deficiencies in the 6 areas just noted.  Generally, the record reflects that the Veteran has been able to engage in conversation and treatment and has the ability to form and maintain relationships.  He is married and maintains a good relationship with his spouse.  He has reported good relationships with family.  He has never reported suicidal or homicidal ideation or intent.  While he has been noted to have memory issues and anxiety, he has never engaged in periods of violence or physical altercation.  Although he did leave employment as a funeral director, he has since obtained and maintained part-time employment as a veteran's service officer.  All in all, while his symptoms have been shown to impact his mood and his thinking, there is no indication that the impairment from his symptoms have caused deficiencies in family, school, judgment, or work.  Thus a 70 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9411.

The Board has also considered whether the Veteran's PTSD has resulted in total social and occupational impairment for any period of time such that a 100 percent schedular evaluation is warranted, but finds that it has not.  Particularly, there were no indications of gross impairment of thought processes or communication and no signs of persistent delusions or hallucinations.  He has never been found to be a danger to himself or others and maintained at least minimal, if not generally good personal hygiene.  Finally, during that period of time, although he has experienced memory loss, both short-term and long-term, there was no indication that the Veteran suffered memory loss for names of close relatives, his own occupation, or his own name.  Accordingly, there is presently no evidence in the record upon which upon which to assign a 100 percent rating at any point in time on appeal.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).    

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected psychiatric disability is productive of symptoms specifically identified in the Rating Schedule, such as anxiety, sleeplessness, his disturbances in mood, and memory loss.  Thus, thus the manifestations of his PTSD are contemplated by the schedular rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected for tinnitus, hypertension, an anterior neck disability, bilateral hearing loss, and erectile dysfunction.  There is no indication in the evidence of record that any of these conditions cause a collective effect on his PTSD.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In sum, the Board finds that the Veteran's PTSD has resulted in symptomatology resulting in social and occupational impairment with reduced reliability and productivity.  Accordingly, a 50 percent rating under 38 C.F.R. § 4.130, DC 9411, is appropriate for all periods on appeal.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)

(CONTINUED ON NEXT PAGE)

III. 
Earlier Effective Date for Dependents' Educational Assistance

The Veteran also appeals for an effective date prior to September 7, 2011, for the grant of eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 53.  

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3020,  21.3021 (2015).

In this case, the effective date for the award of Dependents' Educational Assistance benefits is September 7, 2011, which is the same date as the award of the 100 percent disability rating for PTSD.  As the Board found above, however, the Veteran is not entitled to a disability rating in excess of 50 percent for PTSD prior to that date.  No other ratings for the Veteran's other service-connected disabilities are presently on appeal, and he is not otherwise assigned a permanent total disability rating on any other basis.  The Veteran previously sought total disability based on individual unemployability prior to September 7, 2011, but withdrew that claim on January 6, 2012.    

Dependents' Educational Assistance benefits may not be awarded prior to the effective date of an award for a permanent and total disability rating. 38 U.S.C.A. §§ 3501, 3510.  Consequently, the Veteran is not entitled to an effective date earlier than September 7, 2011, for Dependents' Educational Assistance benefits.

As the disposition of this claim is based on the law as applied to undisputed facts, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD, prior to September 7, 2011, is denied.  

An effective date prior to September 7, 2011, for the award of basic eligibility for Dependents' Educational Assistance benefits is denied.  



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


